 MONTGOMERY WARD & CO.Montgomery Ward & Co., Incorporated and UnitedFood and Commercial Workers Union, LocalNo. 1439. Case 19-CA- 13008August 9, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn December 11, 1981, Administrative LawJudge Gerald A. Wacknov issued the attached De-cision in this proceeding. Therafter, the ChargingParty filed exceptions and a supporting brief, andthe Respondent filed a reply to the ChargingParty's exceptions and brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent they are consistent withthis Decision and Order.We find no error in the Administrative LawJudge's rulings on evidentiary or procedural mat-ters, and we accept his findings of fact. We dis-agree, however, with his recommendation that thecomplaint be dismissed. Contrary to his recommen-dation, we find that the Respondent violated Sec-tion 8(a)(l) of the Act by causing the arrest and re-moval of nonemployee union representativesWright and Tillett from its public snackbar.According to the Administrative Law Judge'sfactual findings, the two union representatives,Wright and Tillett, entered the snackbar on No-vember 25, 1980, purchased beverages, and seatedthemselves at a table. They spoke with employeeswho approached them or sat at their table. Whenan employee, seated with other employees at an ad-jacent table, asked Wright about a union matter, heslid his chair to the adjacent table to talk to theemployee. He did not speak in a loud voice, dis-tribute literature to employees, or cause any disrup-tion in the restaurant. The store manager, who wasin the snackbar, then approached Wright and ac-cused him of "bothering" employees. Wright as-serted he was not bothering anyone and was enti-tled to talk to employees in the public restaurant.The store manager stated he was revoking theUnion's visitation privileges, and, when Wright re-fused to leave, called the police who escortedWright and Tillet from the premises. The two werelater cited for criminal trespass.263 NLRB No. 17On these facts, we conclude that the union repre-sentatives were not attempting to use the publicsnackbar in a manner inconsistent with its purpose.We do not consider Wright's move to the table ad-jacent to his, in response to a question by an em-ployee seated there, to constitute the sort of circu-lating "from table to table" which an employermay lawfully prohibit.' His conduct was in nosense "table hopping" or solicitation of employeestable by table, and was not inappropriate in apublic restaurant. Therefore, the Respondent vio-lated the Act when it required the representativesto leave and caused their arrest.2THE REMEDYHaving found that the Respondent engaged incertain unfair labor practices, we shall order it tocease and desist therefrom and from any like or re-lated conduct, and to take certain affirmativeaction, set forth in the Order below, which is de-signed to effectuate the purposes and policies of theAct.AMENDED CONCLUSIONS OF LAWSubstitute the following for Conclusion of Law3:"3. By summoning the police and having nonem-ployee union representatives removed from thesnackbar and causing their arrest, the Respondentengaged in unfair labor practices affecting com-merce within the meaning of Section 8(a)(l) andSection 2(6) and (7) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Montgomery Ward & Co., Incorporated, Yakima,Washington, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Interfering with, restraining, or coercing itsemployees by removing nonemployee union repre-sentatives from the snackbar and causing theirarrest.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.I See Montgomery Ward d Company. Inc., 256 NLRB 800 (1981); Mar.shall Field d Company, 98 NLRB 88 (1952).a That the store manager may have seen Wright's conduct as an at-tempt to solicit employees at the adjacent table, as the AdministrativeLaw Judge found, is not determinative of whether his action in causingthe union representatives' removal from the snackbar violated the Act.See N.LR.B. v Burnup and Sims. Inc., 379 U.S. 21 (1964).233 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Take the following affirmative action neces-sary to effectuate the policies of the Act:(a) Post at its Yakima, Washington, operationcopies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by theRegional Director for Region 19, after being dulysigned by the Respondent's representative, shall beposted by the Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby the Respondent to ensure that said notices arenot altered, defaced, or covered by any other mate-rial.(b) Notify the Regional Director for Region 19,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National L.abor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enfircing anOrder of the National Labor Rellatiolns Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE Wi I. NOr interfere with, restrain, orcoerce our employees by summoning thepolice and having nonemployee union repre-sentatives removed from the snackbar andcausing their arrest.WE WIL.L NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by the Act.MONTGOMERY WARD & CO., INCOR-PORATEDDECISIONSTATEMENT OF THE CASEGERAID A. WACKNOV, Administrative Law Judge:Pursuant to notice, a hearing with respect to this matterwas held before me in Yakima, Washington, on August4, 1981. The initial charge was filed on December 3,1980,1 by United Food and Commercial Workers Union,Local No. 1439 (herein called the Union.)Thereafter, on December 24, the Regional Directorfor Region 19 of the National Labor Relations Board(herein called the Board) issued a complaint and noticeof hearing alleging a violation by Montgomery Ward &Co., Incorporated (herein called Respondent), of Section8(a)(1) of the National Labor Relations Act, as amended(herein called the Act).The parties were afforded a full opportunity to beheard, to call, to examine and cross-examine witnesses,and to introduce relevant evidence. Since the close ofthe hearing, briefs have been received from the GeneralCounsel and counsel for Respondent.Upon the entire record, and based on my observationof the witnesses and consideration of the briefs submit-ted, I make the following:FINDINGS OF FACT1. JURISDICTIONRespondent is an Illinois corporation and maintainsand operates a retail department store in Yakima, Wash-ington. In the course and conduct of its business oper-ations at said store, Respondent has annual gross sales inexcess of $500,000 and annually purchases in excess of$50,000 worth of goods and services from suppliers lo-cated outside the State of Washington. It is admitted, andI find, that Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.II. THE LABOR ORGANIZATION INVOLVEDIt is admitted that the Union is, and has been at alltimes material herein, a labor organization within themeaning of Section 2(5) of the Act.Ii. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueThe principal issue raised by the pleadings is whetherRespondent violated Section 8(a)(l) of the Act by caus-ing the arrest and removal of union business representa-tives from Respondent's premises.B. The FactsThe salient facts are not in material dispute. Prior toNovember 25, Respondent's store manager, JimSchaeffer, and other managers had permitted union orga-nizers Michael Wright and Sam Tillett to enter Respond-ent's snackbar and converse with union employeesduring the course of the Union's organizational cam-paign, which commenced in September.On November 25, the aforementioned union repre-sentatives entered the snackbar, purchased refreshmentsat the counter, and seated themselves at one of the 10 or11 tables in the room in order to make themselves availa-I All dates or time periods herein are within 1980, unless otherwisespecified.234 MONTGOMERY WARD & CO.ble to union employees. They spoke with one or two em-ployees who approached and/or sat down at their table.Approximately four employees, including Sherry Gimlin,were sitting at an adjacent table. Gimlin. who was ac-quainted with Wright. spoke to him about a union-relat-ed matter, and Wright moved his chair to the employees'table in order to place himself in a better position to con-verse with Gimlin.Store Manager Schaeffer had been seated in the snack-bar prior to the arrival of Wright and Tillett. Schaefferapproached Wright and said that Wright was botheringthe employees. Wright asked employee Gimlin whetherhe was bothering her, and she replied that he was not.Thereupon, Wright replied that he was not botheringanyone and that he was entitled to converse with em-ployees in a public area of Respondent's premises.Schaeffer replied that he was revoking the Union's visita-tion privileges and, upon Wright's continuing refusal toleave, summoned the police who arrested the union rep-resentatives and cited them for criminal trespass, escort-ing them from the premises in the view of various de-partmental employees.Wright testified that he had no appointment to meetany employees at the snackbar that day, and that he andTillett stopped in to find out if anybody had any ques-tions regarding the Union and to contact employees thatthey had not been able to contact in connection with theorganizational campaign. While Wright at first did notrecall whether Schaeffer advised him that employeescould come to his table if they so desired, he later ad-mitted that Schaeffer did ask him to "move." The recorddoes not indicate that Wright had been invited either byGimlin or anyone else to sit at Gimlin's table.Employee David Torrez, who had been seated at thetable occupied by Wright, overheard the conversationbetween Wright and Schaeffer. Torrez testified thatWright said he had a "right to talk to the people here,"and Schaeffer replied, "Not unless they're sitting withyou."Schaeffer testified that he was seated in the snackbarwhen Wright and Tillett entered. He observed severalemployees approach Wright's table and then leave thearea. He then saw Wright walk over to Gimlin's table,speak to her briefly, and then return to his table. Severalminutes later, Wright moved his chair midway into theaisle between the two tables and began talking to the em-ployees seated there. Schaeffer testified that he had re-ceived previous complaints from employees about beingintimidated or bothered by the union representatives, andthat in his opinion the matter was developing into a po-tentially troublesome, dangerous, or disruptive situationas he believed that Wright was attempting to solicit theemployees at Gimlin's table. Not knowing whether theemployees at Gimlin's table would be annoyed byWright, and believing that any potential argument or dis-agreement would be offensive to the nonemployee cus-tomers seated in the snackbar area, he asked Wright toreturn to his table, informing him that the employeescould speak with him at his table if they so desired.Wright refused. Schaeffer then requested that Wrightleave the store. Again, Wright refused. Thereafter thepolice were summoned.Schaeffer acknowledged that Wright was not talkingin a loud voice or handing out leaflets. Further,Schaeffer testified that he was enforcing applicable pro-visions of the third paragraph of the following companyrule:DISTRIBUTION OF LITERATURE ANDSOLICITATIONON COMPANY TIME FOR NON-COMPANYACTIVITIESEmployees may not distribute union literature or so-licit membership in unions, or fraternal, religious,social, or political organizations on Company time,or while employees to whom literature is being dis-tributed, or whose membership is being solicited,are on Company time. Company time is that timewhich the employee is scheduled to be on duty andfor which the employee is being paid, excluding restperiods, lunch periods, and time before and after theemployee's working day.Solicitation is permitted on Company property solong as the employees, both those soliciting andthose being solicited, are on their own time and thesolicitation is conducted in a quiet and orderlymanner and does not interfere with the operation ofthe Company's business. Meetings or speeches arenot to be permitted; solicitation which results in dis-turbing or interfering with the work or function ofany of the employees or department is forbidden;solicitation which is detrimental to maintaining thepremises in a clean and attractive condition is for-bidden.Only employees of Wards shall be permitted accessto any part of the Company's property not open togeneral public. Non-employee representatives mayvisit only those parts of the Company premisesopen to the general public-public cafeterias, publicwashrooms and sales floor. Such persons must con-duct themselves in a quiet and orderly mannerwhile on such Company premises; they may not dis-tribute literature, make speeches, hold meetings, ordisrupt the working time of any employee or theoperation of any department.Solicitations for charity drives and fund raisingcampaigns are to follow the guidelines for solicita-tion as outlined above. The Company generally sup-ports one all-out community charity drive. Prior ap-proval is required for any additional charity drivesheld on Company property. Such approval is to bemade by the Retail or Catalog Store Manager,Catalog House Personnel Manager, Regional Per-sonnel Director or Corporate Personnel Director.C. Analysis and ConclusionsIn Marshall Field & Companyv, the Board found theemployer's existing unwritten visitation or solicitation2 98 NLRR 88 (1q52), modified on tbher grounds and cnfd 2(X) F 'd375 (7th Cir).235 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrule to be lawful because it permitted nonemployeeunion organizers to meet by appointment with off-dutyemployees in the employer's public restaurant, providedthe organizers did not move from table to table and con-ducted themselves discreetly. In Montgomery Ward &Company, Inc.,3the Board, applying the holding in Mar-shall Field, struck down the employer's written no-solici-tation rule which prohibited solicitation by nonem-ployees at all times in the employer's facility, finding thatthe employer could not prohibit nonemployee organizersfrom using the cafeteria to meet, by appointment, withoff-duty employees. In support of its finding, the Boardspecifically noted that (Montgomery Ward & Co., 256NLRB at 801):The organizers did not move from table to table,try to distribute literature, speak to employees whowere not offduty, or in any other way create a dis-turbance.... We conclude, therefore, that theywere attempting to use the cafeteria in a mannerconsistent with its purpose.In the instant case, Respondent had on numerous occa-sions permitted union organizers to meet and conversewith employees who sat at or approached the snackbartable occupied by the organizers, but prohibited UnionRepresentative Wright from what reasonably appearedto Schaeffer, I find, as an attempt to solicit employees atan adjacent table. Thus, Wright did not advise Schaefferthat he had merely moved his chair to Gimlin's table inorder to comprehend a question asked by Gimlin, whowas soft-spoken and could not be readily understood, asWright testified was his purpose, or that he thereupon in-tended to return to his original table. Rather, it was rea-a 256 NLRB 800 (1981).sonable for Schaeffer to conclude from Wright's re-sponse that Wright believed he could move from table totable and intended to exercise this prerogative. I creditSchaeffer and find that he first instructed Wright toreturn to his original table, and summoned the policeonly after Wright's refusal to obey this directive. Apply-ing the holdings of the Marshall Field and MontgomeryWard cases, which emphasized an employer's right toprohibit union representatives from moving from table totable in such situations, I find that Schaeffer's conductwas not unreasonable under the circumstances. There-fore, I shall dismiss the complaint herein.In his brief, but not at the hearing, the General Coun-sel moves to amend the complaint and alleges that Re-spondent "violated Section 8(a)(I) of the Act by misap-plying its own written no-solicitation rule, and by pro-mulgating a rule by application that was overly broad."Thus, the General Counsel apparently concedes that theaforementioned rule, on its face, is not unlawful. Further,even assuming arguendo that such a belated amendmentto the complaint should be permitted, there appears to beno record evidence which would support such an allega-tion, and the General Counsel's brief does not sufficient-ly address the matter. Therefore, I shall dismiss the com-plaint herein.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has not violated the Act as alleged.[Recommended Order for dismissal omitted from pub-lication.]236